DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2021 has been considered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because the multi-path array structure and the multiple laser beams mentioned in claim 6 are not found in the corresponding Figures 2, 4, 6, 7 and 8. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 9 and 10 are objected to because of the following informalities:
In claim 9, “setting an angle of the incidence surface with respect ot the reference plane” should read “setting an angle of the incidence surface with respect to the reference plane”.
In claim 10, “selecting a material for the crystal based on a wavelength of the laser beam emitted by the laser omponent” should read “selecting a material for the crystal based on a wavelength of the laser beam emitted by the laser component”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over by Hung et al. (US 9170150 B2) hereinafter Hung in view of Sekiya et al. (US 6947671 B2) hereinafter Sekiya.
Regarding claim 1, Hung (Figures 1-3) teaches (Col.1, line 43 - Col. 3, line 53) an optical assembly (an optical fiber assembly, 100), characterized in comprising 
a crystal (1) (prism, 30) and 
a laser component (2) (first collimating portion, 3111 along with light emitting element, 10), the crystal (1) (prism, 30) being disposed on the laser component (2) (first collimating portion, 3111 along with light emitting element, 10); the laser component (2) (first collimating portion, 3111 along with light emitting element, 10) being used to generate a laser beam, and the crystal (1) (prism, 30) being used to split the laser beam (diffuse light beams, L1) incident on the crystal (1) ((prism, 30) to generate 
a first beam (15) (first light beams, L11) and 
a second beam (16) (second light beams, L12); 
wherein the first beam (15) (first light beams, L11) is used for frontlight emission (projected to the optical fiber), and the second beam (16) (second light beams, L12) is used for backlight monitoring (projected to the light detector (50) for intensity monitoring).
Hung does not specifically teach that the prism is made of crystal. 
However, Sekiya (Figures 1, 2, and 5) teaches (Col.8, line 53 - Col.8, line 58) that prisms (10) are known to be made of crystal and other materials. 
Hung and Sekiya are considered to be analogous to the claimed invention because they are in the same field of optical elements, systems, or apparatus. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hung to incorporate the teachings of Sekiya and provide an optical assembly, characterized in comprising a crystal (1) and a laser component (2), the crystal (1) being disposed on the laser component (2); the laser component (2) being used to generate a laser beam, and the crystal (1) being used to split the laser beam incident on the crystal (1) to generate a first beam (15) and a second beam (16); wherein the first beam (15) is used for frontlight emission, and the second beam (16) is used for backlight monitoring, for the purpose of providing an optical link module capable of linking light beams emitted from light emitting devices with high efficiency in a compact volume (Sekiya, Col. 1, line 12 – Col. 1, line 15).
Regarding claim 2, Hung in view of Sekiya teaches the optical assembly of claim 1. Hung further discloses that 
the laser component (2) (first collimating portion, 3111 along with light emitting element, 10) is used to generate a collimated laser beam ( The first collimating portion, 3111 collimates the diffuse light beams, L 1 and forms parallel light beams L 1 perpendicular to the incident surface 311) perpendicular to a predefined reference plane (light emitting element, 10 and light intensity detector 50 are positioned on a reference plane that is parallel to the incident surface 311); 
the crystal (1) (prism, 30) includes an incidence surface (10) (incident surface 311), a first reflection surface (11) (first reflecting surface 312), a second reflection surface (12) (second reflecting surface 323) and an emission surface (13) (first emergent surface 313), the incidence surface (10) (incident surface 311) forms a first angle (~0○) with respect to the reference plane (light emitting element, 10 and light intensity detector 50 are positioned on a reference plane that is parallel to the incident surface 311), the first reflection surface (11) (first reflecting surface 312) forms a second angle (~45○) with respect to the reference plane (light emitting element, 10 and light intensity detector 50 are positioned on a reference plane that is parallel to the incident surface 311), the second reflection surface (12) (second reflecting surface 323) forms a third angle (~135○) with respect to the reference plane (light emitting element, 10 and light intensity detector 50 are positioned on a reference plane that is parallel to the incident surface 311), and an optical axis (5) (the crystal prism 30 inherently has an optical axis that forms an angle with the incident surface 311) of the crystal (1) (prism, 30) forms a fourth angle with respect to a normal line of the incidence surface (10) (incident surface 311); 
the first angle, the second angle, the third angle and the fourth angle cause the laser beam entering the crystal (1) (prism, 30) through the incidence surface (10) (incident surface 311) to be refracted into the first beam (15) (left half portion of first light beams, L1) and the second beam (16) (right half portion of first light beams, L1), the first beam (15) (left half portion of first light beams, L1) being totally reflected on the first reflection surface (11) (first reflecting surface 312) and then emitted through the emission surface (13) (first emergent surface 313), and the second beam (16) (right half portion of first light beams, L1) being totally reflected on the first reflection surface (11) (first reflecting surface 312) and the second reflection surface (12) (second reflecting surface 323) and then emitted through the incidence surface (10) (second emergent surface 324).
Regarding claim 3, Hung in view of Sekiya teaches the optical assembly of claim 2. Hung further discloses that 
the first beam (15) (first light beams, L11) is used as frontlight, and the second beam (16) (second light beams, L12) is used as backlight; the optical assembly further comprises a receiving component (3) (second collimating portion, 3131 along with optical fiber, 40) and a monitoring component (4) (third collimating portion, 3241 along with  light intensity detector, 50), the receiving component (3) (second collimating portion, 3131 along with optical fiber, 40) being provided on an emission surface (13) (first emergent surface 313) side of the crystal (1) (prism, 30), and the monitoring component (4) (third collimating portion, 3241 along with  light intensity detector, 50) being provided on the same side as the laser component (2) (first collimating portion, 3111 along with light emitting element, 10); and 
the receiving component (3) (second collimating portion, 3131 along with optical fiber, 40) is used to receive the first beam (15) (first light beams, L11), the monitoring 30 / 39HXL.ND09.GUSH0293 component (4) (third collimating portion, 3241 along with  light intensity detector, 50) is used to receive the second beam (16) (second light beams, L12) and adjust the emission power of the laser component (2) (first collimating portion, 3111 along with light emitting element, 10) according to the received power of the second beam (16) (second light beams, L12).
Regarding claim 4, Hung in view of Sekiya teaches the optical assembly of claim 3. Hung further discloses 
the receiving component (3) (second collimating portion, 3131 along with optical fiber, 40) includes a first condenser lens (31) (second collimating portion, 3131) and an optical fiber (32) (optical fiber, 40), and the first condenser lens (31) (second collimating portion, 3131) couples the first beam (15) (first light beams, L11) into the optical fiber (32) (optical fiber, 40); 
the monitoring component (4) (third collimating portion, 3241 along with light intensity detector, 50) includes a monitoring device (41) (light intensity detector, 50) and a second condenser lens (42) (third collimating portion, 3241).
Hung does not specifically disclose that the second condenser lens (42) (third collimating portion, 3241) is provided on the monitoring device (41) (light intensity detector, 50).
However, Hung teaches that the second condenser lens (42) (third collimating portion, 3241) is provided on the crystal (1) (prism, 30) not on the monitoring device (41) (light intensity detector, 50). Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to modify the design wherein the second condenser lens (42) (third collimating portion, 3241) is provided on the monitoring device (41) (light intensity detector, 50), since one of ordinary skill could have combined the elements by known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 6, Hung in view of Sekiya teaches the optical assembly of claim 3. Hung further discloses that 
the laser component (2) (first collimating portion, 3111 along with light emitting element, 10) and the monitoring component (4) (third collimating portion, 3241 along with light intensity detector, 50) are arranged in a multi-path array in an extending direction of the incidence surface (10) of the crystal (1), and the laser component (2) (first collimating portion, 3111 along with light emitting element, 10) is used to produce multiple laser beams; 
wherein each laser beam generates the corresponding first beam (15) (first light beams, L11) and second beam (16) (second light beams, L12) when passing through the crystal (1) (prism, 30), the receiving component (3) (second collimating portion, 3131 along with optical fiber, 40) is used to receive the first beams (15) (first light beams, L11) corresponding to the multiple laser beams, and the 31 / 39HXL.ND09.GUSH0293 monitoring component (4) (third collimating portion, 3241 along with light intensity detector, 50) is used to adjust the emission power of branch laser beams from the laser component (2) (first collimating portion, 3111 along with light emitting element, 10) based on the received power of the respective corresponding second beams (16) (second light beams, L12).
Regarding claim 7, Hung (Figures 1-3) teaches (Col.1, line 43 - Col. 3, line 53) a method for manufacturing an optical assembly (an optical fiber assembly, 100), characterized in comprising: 
providing a laser component (first collimating portion, 3111 along with light emitting element, 10) on a predetermined reference plane (light emitting element, 10 and light intensity detector 50 are positioned on a reference plane that is parallel to the incident surface 311) and setting the laser component (first collimating portion, 3111 along with light emitting element, 10) to emit a laser beam (parallel light beams L1) in a direction (towards the first reflecting surface 312); 
providing a crystal (prism, 30) that meets a light-splitting condition at a predetermined position (the first reflecting surface 312) such that the crystal (prism, 30) splits the laser beam incident on an incidence surface of the crystal into a first beam (first light beams L 11) and a second beam (second light beams L 12), the first beam (first light beams L 11) being emitted from an emission surface (first emergent surface 313) of the crystal (prism, 30), and the second beam (second light beams L 12) being emitted from the incidence surface (second emergent surface 324).
Hung does not specifically teach that the prism is made of crystal. 
However, Sekiya (Figures 1, 2, and 5) teaches (Col.8, line 53 - Col.8, line 58) that prisms (10) are known to be made of crystal and other materials. 
Hung and Sekiya are considered to be analogous to the claimed invention because they are in the same field of optical elements, systems, or apparatus. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hung to incorporate the teachings of Sekiya and provide an optical assembly, characterized in comprising: providing a laser component on a predetermined reference plane and setting the laser component to emit a laser beam in a direction; providing a crystal that meets a light-splitting condition at a predetermined position such that the crystal splits the laser beam incident on an incidence surface of the crystal into a first beam and a second beam, the first beam being emitted from an emission surface of the crystal, and the second beam being emitted from the incidence surface, for the purpose of providing an optical link module capable of linking light beams emitted from light emitting devices with high efficiency in a compact volume (Sekiya, Col. 1, line 12 – Col. 1, line 15).
Regarding claim 8, Hung in view of Sekiya teaches the method of claim 7. Hung further discloses that 
providing a laser component (first collimating portion, 3111 along with light emitting element, 10) on a predetermined reference plane (light emitting element, 10 and light intensity detector 50 are positioned on a reference plane that is parallel to the incident surface 311) and setting the laser component (first collimating portion, 3111 along with light emitting element, 10) to emit a laser beam (parallel light beams L1) in a direction (towards the first reflecting surface 312) comprises: 
providing the laser component (first collimating portion, 3111 along with light emitting element, 10) on the predetermined reference plane (light emitting element, 10 and light intensity detector 50 are positioned on a reference plane that is parallel to the incident surface 311); 
collimating the laser beam (diffuse light beams, L1) emitted from the laser component (first collimating portion, 3111 along with light emitting element, 10) so that the laser beam (diffuse light beams, L1) emitted from the laser component is perpendicular to the reference plane (light emitting element, 10 and light intensity detector 50 are positioned on a reference plane that is parallel to the incident surface 311) (The first collimating portion, 3111 collimates the diffuse light beams, L 1 and forms parallel light beams, L 1 perpendicular to the incident surface, 311).
Regarding claim 9, Hung in view of Sekiya teaches the method of claim 8. Hung further discloses that 
the crystal (prism, 30) further includes a first reflection surface (first reflecting surface 312), a second reflection surface (second reflecting surface 323); 
providing a laser component (first collimating portion, 3111 along with light emitting element, 10) on a predetermined reference plane (light emitting element, 10 and light intensity detector, 50 are positioned on a reference plane that is parallel to the incident surface, 311) and setting the laser component (first collimating portion, 3111 along with light emitting element, 10) to emit a laser beam (parallel light beams, L1) in a direction (towards the first reflecting surface, 312) comprises: 
setting an angle of the incidence surface (incident surface, 311) with respect to the reference plane (light emitting element, 10 and light intensity detector, 50 are positioned on a reference plane that is parallel to the incident surface, 311), an angle of the first reflection surface (first reflecting surface 312) with respect to the reference plane (light emitting element, 10 and light intensity detector, 50 are positioned on a reference plane that is parallel to the incident surface, 311), an angle of the second reflection surface (second reflecting surface 323) with respect to the reference plane (light emitting element, 10 and light intensity detector, 50 are positioned on a reference plane that is parallel to the incident surface, 311), and an angle of an optical axis (the crystal prism 30 inherently has an optical axis that forms an angle with the incident surface 311) of the crystal with respect to a normal line of the incidence surface (incident surface, 311) based on the material of the crystal and the wavelength of the laser beam such that the laser beam incident on the incidence surface (incident surface, 311) is split into the first beam (left half portion of first light beams, L1) and the second beam (right half portion of first light beams, L1), and the first beam (left half portion of first light beams, L1)  is totally reflected on the first reflection surface (first reflecting surface, 312) and then emitted through the emission surface (as first light beams, L11); and the second beam (right half portion of first light beams, L1) is totally 32 / 39HXL.ND09.GUSH0293 reflected on the first reflection surface (first reflecting surface, 312) and the second reflection surface (second reflecting surface, 323) and then emitted through the incidence surface (as second light beams, L12).
Sekiya (Figures 1, 2, and 5) further discloses (Col.8, line 53 - Col.8, line 58; prisms (10) are known to be made of crystal and other materials such as quartz glass, sodium glass, borosilicate glass, highly reflective glass added with metal, polycarbonate, polymethylmethacrylate, silicon resin and epoxy resin):
selecting a material for the crystal (Hung, prism, 30) based on a wavelength of the laser beam emitted by the laser component (Hung, first collimating portion, 3111 along with light emitting element, 10); 
Allowable Subject Matter
Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, which is the most relevant prior art known, does not disclose or render obvious the device defined by claim 5, characterized in that the first beam (15) and the second beam (16) have a wavelength of 850 nm; the first beam (15) comprises e- light, and the second beam (16) comprises o-light; the crystal (1) is a YVO4 crystal, the first angle is 14○±1○, the second angle is 51.5○±1○, the third angle is 38.5○±1○, and the fourth angle is 45○±1○; or the first beam (15) and the second beam (16) have a wavelength of 850 nm; the first beam (15) comprises e-light, the second beam (16) comprises o-light; the crystal (1) is a LiNbO3 crystal, the first angle is 100±1○, the second angle is 47.2○±1○, the third angle is 42.8○±1○, and the fourth angle is 450±1○; or the first beam (15) and the second beam (16) have a wavelength of 850 nm; the first beam (15) comprises o-light, and the second beam (16) comprises e-light; the crystal (1) is a YVO4 crystal, the first angle is 100±1○, the second angle is 400±1○, the third angle is 50.7○±1○, and the fourth angle is 45○±1○; or the first beam (15) and the second beam (16) have a wavelength of 850 nm; the first beam (15) comprises o-light, and the second beam (16) comprises e-light; the crystal (1) is a LiNbO3 crystal, the first angle is 100±1○, the second angle is 38.5○±1○, the third angle is 51.3○±1○, and the fourth angle is 45○±1○; in combination with all of the limitations of intervening claims 4, 3, and 2, and base claim 1.
Hung and Sekiya, discussed above with respect to claim 1 is the most relevant prior art reference known, but this reference does not teach or reasonably suggest the combination of limitations set forth in claim 5.
The prior art of record, which is the most relevant prior art known, does not disclose or render obvious the method of claim 10, characterized in that the crystal further includes a first reflection surface and a second reflection surface; providing a crystal that meets a light-splitting condition at a predetermined position so that the crystal splits the laser beam incident on the incidence surface of the crystal into a first beam and a second beam comprises: determining a type of the first beam and a type of the second beam based on a polarization state of the laser beam emitted by the laser component, wherein energy of the first beam is greater than that of the second beam; selecting a material for the crystal based on a wavelength of the laser beam emitted by the laser component; setting an angle of the incidence surface with respect to the reference plane, an angle of the first reflection surface with respect to the reference plane, an angle of the second reflection surface with respect to the reference, and an angle of an optical axis of the crystal with respect to a normal line of the incidence surface based on the type of the first beam, the type of the second beam, the material of the crystal, and the wavelength of the laser beam such that the laser beam incident on the incidence surface is split into the first beam and the second beam, the first beam is totally reflected on the first reflection surface and then emitted through the emission surface, and the second beam is totally reflected on the first reflection surface and the second reflection surface and then emitted through the incidence surface; in combination with all of the limitations of intervening claims 9, and 8, and base claim 7.
Hung and Sekiya, discussed above with respect to claim 7 is the most relevant prior art reference known, but this reference does not teach or reasonably suggest the combination of limitations set forth in claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hung et al. (US 8923671 B2) teaches an optical coupling lens with optical signal feedback function.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOJAN PULLOCKARAN PAVUNNY whose telephone number is (571)272-8419. The examiner can normally be reached M-F 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.P.P./Examiner, Art Unit 2874                                                                                                                                                                                                        06/29/2022


/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874